DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2019, 04/03/2019, 06/10/2019, and 06/10/2019 have been considered by the examiner.

Response to Amendment
Claims 1–2, 5, and 7–10 are amended due to Applicant's amendment dated 04/03/2019.  Claims 1–10 are pending.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
It is suggested that "[Chemical Formula 1] on line 3 of claim 1 be deleted for redundancy.
It is suggested that "[Chemical Formula 2] on line 3 of claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, claim 1 recites "Ar1 is a fused bicyclic heteroaryl group comprising two or more substituted N atoms…" at the bottom of numbered page 4 and claim 2 recites "Ar1 is a fused bicyclic heteroaryl group comprising two or more substituted N atoms…" on lines 2–3.  It is unclear what is mean by "substituted N atoms."  Does this mean that the N atoms must have a substituent attached?  Or does this mean that carbon atoms in the fused bicyclic structure are "substituted" with N atoms.  It is noted that in all exemplary compounds on pages 59–79 of the specification, the N atoms does not have a substituent attached.
For purposes of examination, this limitation will be interpreted such that Ar1 is a fused bicyclic heteroaryl group comprising two or more N atoms wherein the N atoms are not required to have a substituent.
Claims 2–10 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–5 and 7–10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM TAE HYUNG et al. KR-20170058177-A, see machine translation referred to herein ("Kim '177").
It is noted that KIM TAE HYUNG et al. KR-20170058177-A is cited on the IDS of 04/03/2019.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1–5 and 7–10, Kim '177 discloses a organic electroluminescent device comprising an anode, a cathode, and one or more organic layers between the anode and the cathode, wherein at least one layer comprises a compound of formula (1) (page 32, lines 9-11) 
    PNG
    media_image1.png
    262
    328
    media_image1.png
    Greyscale
 (page 2, lines 11-12) and that preferably, the organic compound layer containing the compound represented by formula (1) may be a hole injecting 
    PNG
    media_image2.png
    161
    214
    media_image2.png
    Greyscale
(page 25).
The device comprising the compound 250 meets claims 1–5 and 7–10.
The compound P250 is a benzocarbazole-based compound represented by the claimed Chemical Formula 1 wherein: 
	R3 is an unsubstituted aryl group having 18 carbon atoms (a triphenylene group) and the remaining of R1 to R4 are hydrogen;
	L1 is a direct bond; and
	Ar1 is a fused bicyclic heteroaryl group comprising two N atoms having 8 carbon atoms which is further substituted with a phenyl group.
Per claim 9, it is noted that the emitting layer comprises the compound as a host and thus the compound is necessarily capable of transferring electrons to the dopant.  Therefore the layer can be considered a electron transfer layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KIM TAE HYUNG et al. KR-20170058177-A, see machine translation referred to herein ("Kim '177").
It is noted that KIM TAE HYUNG et al. KR-20170058177-A is cited on the IDS of 04/03/2019.
Regarding claim 6, Kim '177 discloses the device comprising the compound as described above with respect to claim 1.
Kim '177 does not specifically disclose a compound as above wherein the 2- position of the triphenylene group is substituted to the position corresponding to the claimed R2 on the 
    PNG
    media_image3.png
    301
    513
    media_image3.png
    Greyscale
 (page 10). As seen from formula (10), Kim '177 the triphenylene group may be substituted at any position corresponding to the claims R1 to R4 and may be substituted at the 1 or 2-position of the triphenylene group.
Therefore, given the general formula and teachings of Kim '177, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of compound P250 wherein the 2- position of the triphenylene group is substituted to the position corresponding to the claimed R2 on the benzocarbazole group.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by formula (1) and formula (10) in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as in the device of Kim '177 and possess the properties described above taught by Kim '177.  A prima facie 
The modified compound of Kim '177 has the structure 
    PNG
    media_image4.png
    158
    163
    media_image4.png
    Greyscale
 and meets claim 6.

Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. KR-20120050557-A, see attached machine translation referred to herein ("Kim '557").
It is noted that Kim et al. KR-20120050557-A is cited on the IDS of 06/10/2019.
Regarding claims 1–5 and 7–10, Kim '557 teaches an organic electroluminescent device comprising a compound of Chemical Formula 1 
    PNG
    media_image5.png
    152
    179
    media_image5.png
    Greyscale
 (page 2, lines 7–8 and 14) which has better light emission efficiency, excellent life characteristics, improved power consumption and increased power efficiency (page 2, lines 9–12).  Kim '557 teaches that the organic electroluminescent device comprises a first electrode, a second electrode, and an organic material layer interposed between the electrodes, wherein the organic material layer comprises a light emitting layer, and the light emitting layer comprises the compound of 
    PNG
    media_image6.png
    303
    185
    media_image6.png
    Greyscale
 (page 6).
Kim '557 does not specifically disclose a compound as shown above wherein the benzocarbazole is substituted at a position corresponding to at least one of the claimed R1 to R4 with a substituted or unsubstituted aryl group having 6 to 40 carbon atoms.  However, Kim '557 teaches that in the formula 1 at least one of R1 to R6 is *–L–Z (page 2, lines 27–28) and that Z may be selected from groups shown on page 4 including 
    PNG
    media_image7.png
    143
    325
    media_image7.png
    Greyscale
(line 47 of page 5 and age 6) as in the compound shown above.  Kim '557 teaches that R22 is defined the same as R1 to R6 of Formula 1 (page 5, line 6) which includes a substituted or unsubstituted (C6-C30) aryl (page 2, lines 16–16).  22 is an unsubstituted C6 aryl group (a phenyl group) including compound 32 
    PNG
    media_image8.png
    323
    208
    media_image8.png
    Greyscale
(page 6).
Therefore, given the general formula and teachings of Kim '557, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute R22 in the compound 29 of Kim '557 with a phenyl group, because Kim '557 teaches the variable may suitably be selected as a substituted or unsubstituted (C6-C30) aryl and Kim '557 exemplifies compounds of Formula 1 wherein R22 is a phenyl group.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as host in the light emitting of the device of Kim '557 and possess the benefits as described above taught by Kim '557.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a phenyl group, because it would have been choosing from the list of specifically exemplified substituents R22, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the device of Kim '557 and possessing the benefits described above taught by Kim '557.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula 1 having the benefits 
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a position on the benzocarbazolyl group in compound 29 of Kim '557 corresponding to the claimed R1 to R4, because it would have been choosing one out of ten possible positions for substitution, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the device of Kim '557 and possessing the benefits described above taught by Kim '557.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula 1 having the benefits described above taught by Kim '557 in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Kim '557 has the structure
    PNG
    media_image9.png
    526
    420
    media_image9.png
    Greyscale
.
The device comprising the modified compound of Kim '557 meet claims 1–5 and 7–10.  
The modified compound of Kim '557 is a benzocarbazole-based compound represented by the claimed Chemical Formula 1 wherein:

	L1 is a direct bond; and
	Ar1 is a fused bicyclic heteroaryl group comprising two N atoms having 8 carbon atoms, which is further substituted with a biphenyl group.
Per claim 8, it is noted that the light emitting layer comprises the modified compound as a host and thus the compound is necessarily capable of transferring holes to the dopant.  Therefore the layer can be considered a hole transfer layer.
Per claim 9, it is noted that the light emitting layer comprises the modified compound as a host and thus the compound is necessarily capable of transferring electrons to the dopant.  Therefore the layer can be considered a electron transfer layer.

Regarding claim 6, Kim '557 teaches the modified compound as discussed above with respect to claim 1.
Kim '557 does not specifically teach a compound as shown above wherein the phenyl group is substituted at the specifically position corresponding to the claims R3 on the benzocarbazole group.  However, as shown in the formulae for the Z groups on page 4, Kim '557 teaches that R22 may be substituted at any position on the benzocarbazole group (see page 4, fourth group).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the position on the benzocarbazole group in compound 29 of Kim '557 corresponding to the claimed R3, because it would have been choosing one out of ten possible positions for substitution, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the device of Kim '557 and possessing the benefits described above taught by Kim '557.  One of ordinary skill in the art would have been motivated 
Kim '557 does not specifically teach a compound as shown above wherein the biphenyl group and the benzocarbazolyl group are attached at the 5- and 8-positions of the phthalazine group.  However, Kim '557 teaches that in the formula 1 any one of R1 to R6 may be *–L–Z (page 2, lines 27–28) and that substituent R4 may be a substituted or unsubstituted (C6-C30) aryl group, which encompasses a biphenyl group.
Therefore, given the general formula and teachings of Kim '557, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the above compound wherein the biphenyl group and the benzocarbazolyl group are attached at the 5- and 8-positions of the phthalazine group.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by Formula 1 in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as host in the light emitting of the device of Kim '557 and possess the benefits as described above taught by Kim '557.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The modified compound of Kim '557 corresponds to the compound 
    PNG
    media_image10.png
    168
    116
    media_image10.png
    Greyscale
 and meets claim 6 (see the tops of page 13 of the claims of 04/03/2019).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lee et al. US-20120217485-A1 teaches an organic electroluminescent compound represented by Chemical Formula 1 (¶ [0007]) as host material of an electroluminescent layer (¶ [0032]) and teaches specific examples including compound 28 
    PNG
    media_image11.png
    270
    311
    media_image11.png
    Greyscale
 (page 8).  It is noted that Lee et al. US-20120217485-A1 is cited on the IDS of 06/10/2019.
Itoh et al. US-20160225992-A1 teaches an organic light emitting device including a compound of a Formula 2 in an electron transport region (¶ [0009]-[0012]; ¶ [0195]) and exemplifies compounds of Formula 2 including 
    PNG
    media_image12.png
    264
    225
    media_image12.png
    Greyscale
(page 183).
Matsumoto et al. WO-2017150380-A1 teaches compounds of formula (1) (page 3) including compounds such as those on page 30, for example compound (H1) 
    PNG
    media_image13.png
    118
    167
    media_image13.png
    Greyscale
(page 30).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786